Exhibit 10.1

 

February 6, 2012

 

Metabolix, Inc.

21 Erie Street

Cambridge, MA 02139

 

Re:                             Shareholder Rights Agreement

 

Ladies and Gentlemen:

 

The undersigned (“we” or “us”) hereby advise Metabolix, Inc. (“Metabolix” or
“you”) that, as of the date hereof, we may be deemed to have beneficial
ownership of up to 5,091,295 shares (the “Initial Shares”), or approximately
14.9%, of the outstanding common stock, par value $0.01 per share (the “Common
Stock”), of Metabolix, based on 34,113,882 shares of Common Stock outstanding on
October 26, 2011 as reported in Metabolix’s Form 10-Q for the period ended
September 30, 2011.  This number consists of (i) 3,124,876 shares owned by Jack
W. Schuler, (ii) 50,600 shares owned by Renate Schuler and (iii) 1,915,819
shares owed by the Schuler Family Foundation, a tax-exempt private operating
foundation of which Jack W. Schuler and Renate Schuler serve as two of the three
directors.  We did not acquire and do not hold the Initial Shares with any
purpose, or with the effect, of changing or influencing the control of
Metabolix, or in connection with or as a participant in any transaction having
that purpose or effect (any such purpose or effect being hereinafter referred to
as “Control Intent”), and, as such, currently report our beneficial ownership of
the Initial Shares on Schedule 13G under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”).

 

Based on these representations and the representations and covenants set forth
below, we hereby request that Metabolix amend its shareholder rights agreement
(“Plan”) to provide that, so long as we and our Affiliates and Associates (as
defined in the Plan) do not at any time hereafter have Control Intent, we and
our Affiliates and Associates may acquire additional shares of Common Stock
(together with the Initial Shares, the “Shares”) without becoming Acquiring
Persons (as defined in the Plan) provided that the collective Beneficial
Ownership (as defined in the Plan) of us and our Affiliates and Associates does
not at any time equal or exceed 20% of the then outstanding shares of Common
Stock (the “Exemption”).

 

As consideration for such amendment, we hereby agree that:

 

1.                                      We acknowledge and agree that if at any
time hereafter our Beneficial Ownership of Shares shall equal or exceed 15% of
the then outstanding shares of Common Stock and at such time we have Control
Intent or otherwise are required to report our ownership on a Schedule 13D under
the Exchange Act (other than an initial Schedule 13D filed solely to report the
terms of this letter agreement or, subsequent to such initial Schedule 13D,
acquisitions or dispositions of Common

 

--------------------------------------------------------------------------------


 

Stock expressly permitted by this letter agreement), the Exemption shall
immediately terminate and be of no further force or effect and we shall
immediately become Acquiring Persons.  Additionally, we acknowledge and agree
that if at any time hereafter (and following the time our Beneficial Ownership
of Shares first equals or exceeds 15% of the then outstanding shares of Common
Stock) our Beneficial Ownership of Shares is less than 15% of the then
outstanding shares of Common Stock, then, provided none of us nor any of our
Affiliates and Associates shall have otherwise become an Acquiring Person
(including as a result of the preceding sentence), the Exemption shall
immediately terminate and be of no further force or effect, and we and our
Affiliates and Associates shall be subject to the terms of the Plan as if the
Exemption had not been granted.  Without limiting the generality of the
foregoing, we acknowledge and agree that upon termination of the Exemption under
circumstances where we and our Affiliates and Associates have become the
Beneficial Owners of an aggregate of less than 15% of the then outstanding
shares of Common Stock and did not otherwise become Acquiring Persons at any
time, we and our Affiliates and Associates shall become Acquiring Persons if our
collective Beneficial Ownership thereafter equals or exceeds 15% of the then
outstanding shares of Common Stock.  Additionally, neither us nor any of our
Affiliates or Associates shall take any direct or indirect action to challenge
the validity of the Plan, as amended.

 

2.                                      Neither we nor any of our Affiliates or
Associates shall vote, at any annual or special meeting of stockholders of
Metabolix, or provide any written consent or proxy with respect to, the shares
of Metabolix that we may be deemed to Beneficially Own, except that we shall
vote or provide our written consent or proxy as recommended by the Board of
Directors of Metabolix in connection with any annual or special meeting of
stockholders of Metabolix or in connection with any written consent of such
stockholders.  We and our Affiliates and Associates shall use all reasonable
commercial efforts to have all shares that may be deemed to be Beneficially
Owned by any of us or our Affiliates and Associates to be present for quorum
purposes at all duly called Metabolix stockholder meetings.  In furtherance of
the foregoing, we and our Affiliates and Associates shall deliver executed
proxies to Metabolix not less than seven (7) days prior to such stockholder
meeting.

 

3.                                      In the event that any of us or our
Affiliates or Associates proposes to sell in a bona fide transaction any shares
of Metabolix (other than a sale in a “broker’s transaction” or in a transaction
directly with a “market maker,” in either case in a manner of sale consistent
with paragraph (f) of Rule 144 under the Securities Act of 1933, as amended),
then we shall provide to Metabolix not fewer than ten (10) days’ written notice
of such proposed transaction (the “Private Sale”), specifying the number of
shares proposed to be sold, the price at which the shares are to be sold, and
the proposed purchaser of such shares.  In addition, if (after reasonable
inquiry by us) it is determined that the proposed purchaser in such Private Sale
would own (assuming consummation of the Private Sale) more than 5% of the then
outstanding shares of Common Stock (whether alone or as part of a “group”

 

2

--------------------------------------------------------------------------------


 

of persons within the meaning of Section 13(d)(3) of the Exchange Act), then the
advance notice requirement set forth above shall be thirty (30) days, not ten
(10) days, and Metabolix shall have a “Right of First Refusal” with respect to
the shares to be sold (the “Subject Shares”).

 

For purposes hereof, “Right of First Refusal” shall mean the right of Metabolix
(and/or its designees) to acquire for cash all, but not less than all, of the
Subject Shares to be sold at the same price offered to the third party as
specified in our notice, Metabolix must notify us within the thirty (30) day
notice period of any election to exercise the Right of First Refusal and, either
itself and/or its designees, must also be ready, willing and able to consummate
the transaction at the end of such thirty-day period.  If the price specified in
our notice is other than a cash price, the Right of First Refusal may be
exercised at the simple average of all closing prices as reported by Nasdaq
during all trading days between and including the first and twenty-fifth day of
the thirty-day notice period.

 

4.                                      Neither we nor any of our Affiliates or
Associates shall purchase any shares of Common Stock if, after such purchase,
our aggregate Beneficial Ownership would equal or exceed 20% of the then
outstanding shares of Common Stock.  Moreover, if at any time we or any of our
Affiliates or Associates purchase enough shares of Common Stock such that our
aggregate beneficial ownership would equal or exceed 20% of the then outstanding
shares of Common Stock, then we and our Affiliates and Associates shall
automatically be deemed Acquiring Persons under the Plan upon consummation of
such purchase.

 

5.                                      Neither we nor any of our Affiliates or
Associates shall:

 

(a)                                 make, or in any way participate, directly or
indirectly, in any “solicitation” of “proxies” or “consents” to vote (as such
terms are used in the rules of the Securities and Exchange Commission (“SEC”) or
seek to advise or influence any person or entity with respect to the voting of
any voting securities of Metabolix;

 

(b)                                 make any public announcement with respect
to, or submit a proposal for, or offer of (with or without conditions) (i) any
merger, consolidation, business combination, tender or exchange offer, purchase
of the Company’s assets or businesses, or similar transactions involving the
Company or (ii) any recapitalization, restructuring, liquidation or other
extraordinary transaction involving Metabolix or any of its securities or
assets;

 

(c)                                  form, join or in any way participate,
directly or indirectly, in a “group” as defined in Section 13(d)(3) of the
Exchange Act in connection with any of the matters set forth in this paragraph
5;

 

(d)                                 otherwise act or seek to control or
influence the management, Board of Directors or policies of Metabolix;

 

3

--------------------------------------------------------------------------------


 

(e)                                  take any action that could reasonably be
expected to require Metabolix to make a public announcement regarding the
possibility of any of the events described in clauses (a) through (d) above; or

 

(f)                                   request Metabolix or any of its
representatives, directly or indirectly, to amend or waive any provision of this
paragraph 5 (including this subsection (f)).

 

6.                                      This entire letter agreement, including
without limitation the Exemption and the representations and covenants set forth
in Paragraphs 2, 3 and 5, shall become effective upon the date and time at which
the Beneficial Ownership of us and our Affiliates and Associates first equals or
exceeds 15% of the then outstanding shares of Common Stock (the “Effectiveness
Date”). We shall provide Metabolix with written notice of the Effectiveness Date
no later than twenty-four (24) hours following the occurrence thereof.  Our
representations and covenants set forth in Paragraphs 2, 3 and 5 shall
automatically terminate on the date of the Exemption’s termination for any
reason, other than as a result of our material breach of this letter agreement
or as a result of any of us or our Affiliates or Associates becoming an
Acquiring Person.  The remaining covenants shall survive such termination.

 

If the foregoing is acceptable to Metabolix, please countersign below as
indicated.  Upon your signature and approval by the Board of Directors of
Metabolix, this letter shall become the binding agreement of Metabolix, Jack W.
Schuler, Renate Schuler and the Schuler Family Foundation.

 

 

 

Sincerely,

 

 

 

 

 

/s/ Jack W. Schuler

 

Jack W. Schuler

 

 

 

 

 

/s/ Renate Schuler

 

Renate Schuler

 

 

 

 

 

Schuler Family Foundation

 

 

 

 

 

By:

/s/ Jack W. Schuler

 

 

Name:  Jack W. Schuler

 

 

Title:    Director

The foregoing is hereby accepted:

 

 

 

 

 

Metabolix, Inc.

 

 

 

4

--------------------------------------------------------------------------------


 

By:

/s/ Richard P. Eno

 

 

Name: Richard P. Eno

 

 

Title:   Chief Executive Officer

 

 

5

--------------------------------------------------------------------------------